DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 9/21/2020.
Claims 1-16 are currently pending; Claim 1 has been withdrawn; Claims 2-16 are being examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on 9/21/2020 has been considered. See the attached PTO 1449 forms. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to an impact driver, classified in B25B 23/1475.
II. Claims 2-16, drawn to an electric power tool, classified in B25B 21/02.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have a materially different design, mode of operation, and function. For example, Invention I has a multitude of features not required in Invention II (e.g. memory with setting table, distinct tool control process, etc.). Furthermore, there is nothing of record to show the inventions to be obvious variants. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the search would require different search strategies including differing classifications and text searches, and would result in a serious search burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Howell on 3/18/2022 a provisional election was made without traverse to prosecute Invention II, claims 2-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5-7:
Claims 5-7 recite “basic output” in multiple instances, however the metes and bounds of this term are ambiguous and not defined, because the term “basic” is subjective.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4 and 8-16  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. US 2017/0008156.
Regarding claim 2: 
Miyazaki teaches an electric power tool comprising: 
a motor (11); 
an impact mechanism including a hammer (14) and an anvil (17), the hammer being configured to be rotated by the motor, the anvil being configured to rotate in response to receiving a rotational force of the hammer, the anvil being configured to be attached to a tool bit (16), the hammer being configured to impact the anvil in a rotation direction of the hammer in response to receipt of a first torque by the anvil, and the first torque being equal to or greater than a preset magnitude ([0019]); and 
a control circuit (50/51) configured to execute a motor control process, the motor control process including limiting an output of the motor in response to establishment of a preset condition, the preset condition being based on a magnitude of a load applied to the motor ([0027]). 
Regarding claim 3: 
Miyazaki teaches the electric power tool according to claim 2 wherein the preset condition is established in response to a first physical quantity (current) reaching a threshold (TI), the threshold being preset, the first physical quantity indicating the magnitude of the load ([0044]). 
Regarding claim 4: 
Miyazaki teaches the electric power tool according to claim 3 wherein the motor control process includes continuing limitation of the output of the motor until the motor is stopped in response to the first physical quantity first reaching the threshold ([0027]). 
Regarding claim 8: 
Miyazaki teaches the electric power tool according to claim 3, as discussed above, wherein the magnitude of the load corresponds to a magnitude of the torque applied to the anvil ([0025]-[0027]). 
Regarding claim 9: 
Miyazaki teaches the electric power tool according to claim 3, as discussed above, wherein the magnitude of the load corresponds to a magnitude of an electric current supplied to the motor ([0044]). 
Regarding claim 10: 
Miyazaki teaches the electric power tool according to claim 3, as discussed above, wherein the magnitude of the load corresponds to a reduced amount per unit time of an actual rotational speed of the motor ([0050]). 
Regarding claim 11: 
Miyazaki teaches the electric power tool according to claim 3, as discussed above, wherein the control circuit is configured to control a motor current based on a pulse width modulation (PWM) signal, the PWM signal having a duty ratio, the motor current being supplied to the motor to drive the motor, and limiting the output of the motor in response to the first physical quantity reaching the threshold includes reducing the duty ratio ([0043]). 
Regarding claim 12: 
Miyazaki teaches the electric power tool according to claim 2, as discussed above, wherein the preset condition is established in response to lock of the anvil ([0039]-[0040], the motor can be stopped according to the rotation angle which may be indicative that the anvil/shaft is locked/fixed). 
Regarding claim 13: 
Miyazaki teaches the electric power tool according to claim 12, as discussed above, wherein the control circuit is configured to determine whether the lock has occurred (based on the angle), and the preset condition is established in response to the control circuit determining that the lock has occurred ([0039]-[0040]). 
Regarding claim 14: 
Miyazaki teaches the electric power tool according to claim 13, as discussed above, wherein the motor control process includes continuing to limit the output of the motor until the motor is stopped in response to the control circuit determining that the lock has first occurred ([0055]). 
Regarding claim 15: 
Miyazaki teaches the electric power tool according to claim 13, as discussed above, wherein the control circuit is configured to determine whether the lock has occurred based on the torque applied to the anvil ([0055]). 
Regarding claim 16: 
Miyazaki teaches the electric power tool according to claim 2, as discussed above, wherein the motor control process includes controlling the motor so that an actual rotational speed of the motor is consistent with a target rotational speed, and limiting the output of the motor in response to establishment of the preset condition includes reducing the target rotational speed ([0050]).
Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. These claims need to define the metes and bounds of the term basic in the context of the claim for full consideration against the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731